Exhibit 10.1

June 15, 2010

Mary Dotz

[Address]

Dear Mary,

After careful consideration of our future business, we need to make some
difficult business decisions, one of which impacts your position. We regret to
notify you that your position will be eliminated. Your last work date and
termination date will be September 30, 2010. Your current health and dental
benefits end on September 30, 2010. Upon your termination date, you will receive
your final paycheck which will include payout of unused accrued vacation. After
working through your termination date, you are eligible to receive the
separation package outlined below.

Please sign and return the Separation Agreement and General Release below along
with the exit paperwork to Adaptec Human Resources in the enclosed envelope no
later than July 30, 2010.

SEPARATION AGREEMENT AND GENERAL RELEASE

 

1. Adaptec’s Consideration for Agreement: In exchange for the release and
agreements described herein, Adaptec agrees as follows (as noted in your
Employment Agreement):

 

  a) On the latter of the eighth day following the date Adaptec receives a
signed Agreement or the termination date, but no later than 30 days from your
termination date, and provided that you have returned all Adaptec property,
equipment, and assets, your severance payment will be processed in a one time
lump sum payment equal to nine (9) months of your base payand a target bonus of
$169,000, less legally mandated payroll deductions and withholdings. This
payment is being given as consideration for this Agreement and is not otherwise
due.

 

  b) You also acknowledge that Adaptec stock option grants that have vested as
of the termination date must be exercised within three (3) months of
termination.

 

  c) Beginning on October 1, 2010, you shall be entitled to continuation of your
Adaptec health, vision, dental, and Employee Assistance Program (EAP) benefits
pursuant to the Consolidated Omnibus Budget and Reconciliation Act (“COBRA”).
You must submit completed COBRA Qualifying Event Notification enrollment forms
directly to Benefit Concepts for coverage. Adaptec agrees to reimburse you for
the premiums payments for those COBRA benefits for up to nine (9) months. (Send
receipts to Kerstin Aiello in HR.)

 

  d)

You have until December 15, 2010 (2 1/2 months from your termination date) to
sign up for your career search program valued up to $ 5,000 with Right
Management Consultants. (pamphlet in folder)

 

Page 1 of 3



--------------------------------------------------------------------------------

2. Your Consideration for Agreement: In consideration for the payments and
undertakings described above, you individually and on behalf of your
representatives, successors, and assigns, do hereby completely release and
forever discharge Adaptec, its shareholders, employees, owners, officers and
directors, Board Members, and all other representatives, agents, entities,
subsidiaries, divisions, directors, attorneys, successors, and assigns from all
claims, rights, demands, actions, obligations, and causes of action of any and
every kind, nature and character, known or unknown, which you may now have, or
have ever had, against them arising from or in any way connected with the
employment relationship between the parties, any actions during the relationship
or the termination thereof. This Release covers all statutory, common law,
constitutional and other claims, including but not limited to: all “wrongful
discharge” and “constructive discharge” claims; all claims relating to any
contracts of employment, express or implied; any claims for defamation,
misrepresentation, fraud, or breach of the covenant of good faith and fair
dealing, express or implied; any claim for negligent or intentional infliction
of emotional distress; any claim for negligence; any claims for attorney’s fees
or costs; any tort claims of any nature; any claims under federal, state or
municipal statute or ordinance; any claims under the California Fair Employment
and Housing Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, 42 U.S.C. Section 1981, the Age Discrimination in Employment Act, the
Older Workers’ Benefit Protection Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the California Labor and Civil Codes,
the California Constitution, Federal Rehabilitation Act of 1973, Federal Family
and Medical Leave Act, the California Family Rights Act, the Worker Adjustment
and Retraining Notification Act (WARN), CalWARN, and any other laws and
regulations relating to employment, employment discrimination, and employment
termination. This release is not intended to and does not include a release of
any claims which, by law, cannot be released.

 

3. Wavier of Unknown Future Claims: You have read Section 1542 of the Civil Code
of the State of California, which provides as follows:

A general release does not extend to claims with the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

You acknowledge that Section 1542 gives you the right not to release existing
claims, of which you are not now aware, unless you voluntarily choose to waive
this right. Having been so apprised, you hereby voluntarily waive the rights
described in Section 1542, and elect to assume all risks for claims that now
exist in your favor known or unknown, arising from the subject matter of this
Agreement.

 

4. Confidentiality of Agreement: You agree that the existence, terms and
conditions of this Agreement, including any and all references to any alleged
underlying claims, are strictly confidential. You shall not disclose, discuss or
reveal the existence or the terms of this Agreement to any persons, entities or
organizations except to your spouse, attorney, financial advisor, or as required
by court order.

 

5. Savings Clause: Should any of the provisions of this Agreement be determined
to be invalid by a court or government agency of competent jurisdiction, it is
agreed that such determination shall not affect the enforceability of the other
provisions herein. California law shall govern the validity and interpretation
of this Agreement.

 

6. Preparation of Agreement: Regardless of which party initially drafted this
Agreement, it shall not be construed against any one party, and shall be
construed and enforced as a mutually prepared Agreement.

 

7. Mandatory Arbitration Clause: You and Adaptec agree that any action to
enforce the terms and conditions of this Agreement or for the breach of this
Agreement shall be referred to final and binding arbitration. Any arbitration
proceeding will be governed by the rules and procedures of the American
Arbitration Association and the Federal Arbitration Act and the parties hereto
expressly waive their rights, if any, to have any such matters heard by a court
or jury, or administrative agency whether federal or state. The prevailing party
in any arbitration to enforce this Agreement or remedy its breach will be
entitled to costs and reasonable attorney’s fees incurred.

 

Page 2 of 3



--------------------------------------------------------------------------------

8. Complete and Voluntary Agreement: This Agreement constitutes the entire
understanding of the parties on the subjects covered. You expressly warrant that
you have read and fully understand this Agreement; that you have had the
opportunity to seek legal counsel of your own choosing and to have the terms of
the Agreement fully explained to you that you are not executing this Agreement
in reliance on any promises, representations or inducements other than those
contained herein; and that you are executing this Release voluntarily, free of
any duress or coercion. In addition, by signing this Agreement, you are
confirming the following:

 

  (a) You have been provided until July 30, 2010 in which to consider whether or
not to sign this Agreement, and that, having been advised of that entitlement;
you may elect to sign this Agreement at any time prior to or on that date.

 

  (b) You may revoke your acceptance of this Agreement within seven (7) calendar
days of signing it with respect to claims arising under the Age Discrimination
in Employment Act (“ADEA Rescission Period”). To be effective, rescission must
be in writing, delivered to Kerstin Aiello, Adaptec Inc., 691 South Milpitas
Blvd, M/S 15, Milpitas, CA 95035, within the ADEA Rescission Period, or sent to
Adaptec, at such address, by certified mail, return receipt requested,
postmarked within the ADEA Rescission Period before the close of the ADEA
Rescission Period.

 

  (c) The consideration provided to you in this Agreement is in addition to any
consideration that you would otherwise be entitled to receive; and

 

  (d) You may submit any inquiries regarding the severance plan within one year
of your separation from service, in writing, delivered to the Severance Plan
Administrator, 691 South Milpitas Blvd, M/S 15, Milpitas, CA 95035 by certified
mail, return receipt requested, and postmarked within the applicable period.

Cancellation of Agreement By Adaptec: If you exercise your right of rescission
under Section 8 (b) of this Agreement, Adaptec will have the right to terminate
this Agreement in its entirety.

If you choose to accept the terms of this Agreement, please sign on the line
provided below and return the original in the enclosed self addressed envelope.

 

Sincerely, John Quicke Chief Executive Officer

I have read and understand the Agreement above and agree to be bound by its
terms and conditions.

 

Agreed:         Dated: June 16, 2010   BY:  

Mary Dotz

  /  

/s/ MARY DOTZ

    Print   /   (Signature)

 

Page 3 of 3